Citation Nr: 0706833	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran has unverified service from October 1996 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The file subsequently was transferred 
to the RO in Roanoke, Virginia.  

The veteran requested a personal hearing at the RO, but 
withdrew her request on the day of the hearing.  In that 
document she also withdrew her appeal as to the issues of 
allergic rhinitis and a low back disorder.  Thus, the instant 
issue is the only one subject to appeal at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required on her part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.  An examination with a 
medical opinion is needed and the RO should verify the 
veteran's dates of service on active duty.

In addition, during the pendency of this appeal, in March 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartmann v. Nicholson, which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
provide the claimant with notice of missing information and 
evidence that will assist in substantiating all the elements 
of her claim.  Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The rating decision under appeal denied the veteran service 
connection for migraine headaches after finding that her 
service medical records showed a complaint of a migraine 
headache in June 2001, and the examination upon discharge of 
that same month also noted headaches.  The RO considered this 
evidence to be of an acute and transitory disorder and also 
noted the veteran's lack of evidence to prove a current 
disability as well.

The Board notes that the veteran filed her claim in November 
2002, a little more than a year after she reportedly left 
service.  Further, her service medical records contain more 
than two notations regarding headaches.  A headache was noted 
in November 1996.  In March 1997, she rated one headache as 
an eight on a scale of 10 and mentioned constant sharp pain.  
In another undated service medical record taken when the 
veteran was 19 years old, a headache was noted in the 
temporal region without photophobia, blind vision or neck 
stiffness.  In December 1999, her headache was rated as a 
nine on a scale of 10 and as continuous.  The June 2001 
record reflects a migraine headache lasting several hours and 
notes a history of migraines when the veteran attended high 
school before service.  (The May 1996 induction physical 
makes no reference to headaches.)  The June 2001 discharge 
examination, in the section devoted to defects and diagnoses, 
has an entry stating the veteran's headaches were probably 
tension headaches, but possibly were migraines.

Post service, there is evidence in the claims file that the 
veteran was scheduled for a neurological consultation related 
to her headaches in September 2004, and her waiver of initial 
RO consideration of the resulting report is of record.  To 
date, the Board has not received a copy of that neurological 
consultation report.  The Board also has received signed 
statements from two relatives describing the veteran's post 
service symptoms.

Pursuant to both 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.159(c)(4)(i), the Board finds that:  the veteran has 
submitted competent evidence of a disorder in service; that, 
even though there is little or no evidence in the claims file 
of a current post-service disability, the evidence submitted 
is close in time to when she filed her claim soon after 
discharge; and that there is at present insufficient 
competent medical evidence in the claims file for VA to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Therefore, a VA examination of the veteran is in 
order.

The Board also notes that the veteran's dates of service have 
not been verified as the claims file does not contain a copy 
of the veteran's DD214, or correspondence with the National 
Personnel Records Center, or a copy of the veteran's service 
personnel records.  On remand, the RO should attempt to 
verify the veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should verify the veteran's 
service, either by obtaining a copy of her 
DD214 or requesting her service personnel 
records from the National Personnel 
Records Center in St. Louis, Missouri.

3.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  If any 
additional medical records are identified 
by the veteran or her representative as 
part of this development, they should be 
sought and obtained by the RO to the 
extent possible.  Copies of all 
correspondence related to obtaining 
medical records should be associated with 
the claims file.

4.  Then, the veteran should be scheduled 
for a VA examination to determine whether 
it is at least as likely as not that she 
has a migraine headache disorder or other 
disability manifested by chronic headaches 
that is related to service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for migraine headaches.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, and a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the April 2004 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran also is advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



